Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN 102642092 A; “Du”) in view of He et al. (Tailoring femtosecond 1.5-μm Bessel beams for manufacturing high-aspect-ratio through-silicon vias. Scientific Reports. 7. 40785. 10.1038/srep40785; “He”).
Regarding claim 1, Du discloses in figures 1, 4 and 5, and related text, a laser cutting head: a polarizing element 41, a binary phase element 42 and a focusing element 43, wherein the polarizing element, the binary phase element and the focusing element are disposed in sequence; wherein the polarizing element, the binary phase element, and the focusing element are structured and configured together such that a laser light is configured to pass through the polarizing element to form a polarizing laser light that is emitted to the binary phase element, the binary phase element modulating phase of the polarizing laser light; and wherein a diffractive laser light is formed in a location of the binary phase element, which is emitted to the focusing element, the laser light converted to radially polarized light, Du, fig. 1, the binary phase element comprising 3 or more rings, Du, fig. 5, and the focusing element is an objective focusing element disposed before the micro-hole producing beam impinges on target 42.


Du, Figure 4

    PNG
    media_image1.png
    177
    516
    media_image1.png
    Greyscale





Du, Figures 1 and 5

    PNG
    media_image2.png
    214
    226
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    313
    478
    media_image3.png
    Greyscale



Further regarding claim 1, Du does not explicitly disclose that the focusing element uses the diffractive laser light to emit a focusing laser light in a location of the focusing element for cutting hard, brittle products. 
However, He discloses in figures 1 and 4 using binary phase plates BPP of PI-phased rings and axicon objective focusing lenses AX to fabricate “approximately ∅10-μm TSVs on a 100-μm-thick Si substrate[s].” He, Abstract and p. 3 (“we restricted our design to a 0-π phase plate; thus, the groove depth was fixed to generate a π -phase difference, and the only parameters that required optimization were the number of annular zones and the ring radii.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Du such that the focusing element uses the diffractive laser light to emit a focusing laser light in a location of the focusing element for cutting hard, brittle products because the resulting configuration would facilitate producing high-aspect-ratio structures in monocrystalline Si substrates, He, p. 1. 
Regarding claims 2-3, 6-8, 11-17 and 20, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Du in view of He, as applied in the rejection of claim 1, to comprise:
2. The laser cutting head according to claim 1, wherein the binary phase element comprises a base and a plurality of circular ring structures; the circular ring structures are disposed on the base and are sequentially disposed from inside to outside; a phase difference of two adjacent circular ring structures ranges from 0.5π to 2π.
3. The laser cutting head according to claim 2, wherein the phase difference of two adjacent circular ring structures is π.
5. The laser cutting head according to claim 1, wherein the focusing element is a focusing objective lens.
6. The laser cutting head according to claim 2, wherein he focusing element is a focusing objective lens.
7. The laser cutting head according to claim 3, wherein he focusing element is a focusing objective lens.
8. The laser cutting head according to claim 4, wherein he focusing element is a focusing objective lens.
11. The laser cutting head according to claim 10, wherein polarizing direction of the polarizing element is radial.
12. A laser cutting device, comprising a laser device and a laser cutting head according to claim 1; the laser cutting head comprises a polarizing element, a binary phase element and a focusing element; the polarizing element, the binary phase element and the focusing element are disposed in sequence; the laser device emits a laser light to the laser cutting head.
13. The laser cutting device according to claim 12, wherein the laser cutting device further comprises a clamping device, the clamping device clamps hard, brittle products.
14. The laser cutting device according to claim 12, wherein the binary phase element comprises a base and a plurality of circular ring structures; the circular ring structures are disposed on the base and are sequentially disposed from inside to outside; a phase difference of two adjacent circular ring structures adjacent ranges from 0.5π to 2π.
15. The laser cutting device according to claim 14, wherein the phase difference of two adjacent circular ring structures is π.
17. The laser cutting device according to claim 12, wherein he focusing element is a focusing objective lens.
20. The laser cutting device according to claim 19, wherein polarizing direction of the polarizing element is radial.
because the resulting configurations would facilitate producing high-aspect-ratio structures in monocrystalline Si substrates, He, p. 1.
Regarding claims 4, 9-10, 16, and 18-19, He discloses that the number of rings is an obvious design choice, He, p. 3 (“we restricted our design to a 0-π phase plate; thus, the groove depth was fixed to generate a π -phase difference, and the only parameters that required optimization were the number of annular zones and the ring radii.”), and Du discloses that the Numerical Aperture of a focusing objective lens is an obvious design choice determined in part by the desired intensity distribution. Du, par. [0031] “[D]iffraction optical element 32 modulates the amplitude and the phase of the radial polarized beam, and the radial polarized beam modulation after emitting to the focusing lens 33 the near focus of focusing lens 33 focusing field for obtaining radial polarized beam, the intensity distribution of the focused field by the diffractive optical element 32 of the structure and numerical aperture of focusing lens 33 is determined by controlling the intensity distribution of the focused field of material 30 to be processed for processing millipore, focusing lens 33 for focusing the radial polarized light beam …”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Du in view of He to comprise:
4. The laser cutting head according to claim 2, wherein numbers of the circular ring structure are disposed as four.
16. The laser cutting device according to claim 15, wherein numbers of the circular ring structure are disposed as four.
9. The laser cutting head according to claim 5, wherein a Numerical Aperture value of the focusing objective lens ranges from 0.5-1.2.
10. The laser cutting head according to claim 9, wherein the Numerical Aperture value of the focusing objective lens is 0.8.
18. The laser cutting device according to claim 17, wherein a Numerical Aperture value of the focusing objective lens ranges from 0.5-1.2.
19. The laser cutting device according to claim 18, wherein the Numerical Aperture value of the focusing objective lens is 0.8.
because the resulting configurations would facilitate producing high-aspect-ratio structures in monocrystalline Si substrates, He, p. 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883